Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143265                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JOANN FINKBEINER,                                                                                       Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 143265
                                                                   COA: 297113
                                                                   Macomb CC: 2008-005383-NO
  TOWNSHIP OF CLINTON,
           Defendant,
  and

  BAKER COLLEGE OF CLINTON TOWNSHIP,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 10, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2011                   _________________________________________
           t1116                                                              Clerk